DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-10, and 13-19 have been presented for examination.
Claims 3-4 and 11-12 have been canceled.
Claims 18 and 19 have been newly added.
Claims 1, 2, 5-10, and 13-19 are rejected.

Response to Arguments
Applicant's arguments/amendments filed 11/15/2021 have been fully considered. Objections to the specification are withdrawn in view of the amendment to the abstract.
Regarding the rejection of the claims under 35 U.S.C. 103 Applicant’s arguments/amendments, see remarks pg. 9 last paragraph, that the Office Action has not established that the references disclose the limitations as presently amended have been fully considered and is persuasive in view of the amendments to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection necessitated by the amendment is made in view of Reeves, Hartong and Feuer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-10, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites the limitations “wherein the execution sequence comprises a sequence of respective identifiers of the plurality of analog modules;” and “modifying the sequence of respective identifiers of the plurality of analog modules stored in the control flow configuration file;” which is not supported by the original disclosure. Fig. 4 shows reference numbers associated with the plurality of analog modules however these reference numbers are not disclosed as being meaningful functional components and appear to only be for illustrative purposes. The reference numbers corresponding to the analog modules only have meaning in the context of the figure and do not have any more significance than any other reference number in the figure. For examination purposes and in light of the specification, Examiner interprets these limitations to mean that the execution sequence comprises a sequence in which the plurality of analog modules should be executed.
Claims 2, 5-8, and 18-19 depend from claim 1 but fail to cure its deficiencies. They are rejected using the same rationale.
Claims 10 and 13-17 recite similar subject matter to claim 1 and are rejected using the same rationale. 
Claim 18 further recites the limitation “wherein the sequence of respective identifiers of the plurality of analog modules are a sequence of digital numbers” which is not supported by the original disclosure. Using the same rationale used for claim 1 above, the reference numbers in the figures corresponding to the analog modules are not disclosed as being functional components. For examination purposes and in light of the specification, Examiner interprets this limitation to mean that the sequence is a sequence corresponding to the order in which the plurality of analog modules should be executed.
Claim 19 further recites the limitation “wherein the sequence of the respective identifiers of the plurality of analogy modules comprises a first identifier, and a second identifier arranged after the first identifier, wherein modifying the sequence of respective identifiers of the plurality of analog modules stored in the control flow configuration file comprises arranging the second identifier before the first identifier.” However the original disclosure does not support the sequence of the respective identifiers as explained in the rationale regarding claim 1 above. Furthermore, there is no disclosure that modifying the sequence comprises arranging a second identifier before a first identifier. For examination purposes and in light of the specification, Examiner interprets this limitation to mean that modifying the sequence comprises modifying the order in which modules should be executed.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-6, 8-9, 13-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being obvious over Reeves (US 20120036503 A1) in view of Hartong et al. (US 8943450 B1), hereinafter Hartong and Feuer et al. (US 20160275219), hereinafter Feuer.
Regarding claim 1, Reeves teaches a method for implementing a simulator ([0081] “In the example depicted in FIG. 5, the update apparatus 206 comprises three simulation components 304-1, 304-2, 304-3. Each of the configurable components 302, 304, 306, 308 is controlled by the executive component 310.”), comprising:
reading a first piece of data for a first module of the simulator from a unified storage file, the first module being configured for simulating a first function ([0088] “The first simulation component 304-1 is configured to perform internal interface functions between the host interface component 302 and the second and third simulation components 304-2, 304-3. In other words, the first simulation component 304-1 is operable to convert data received host interface component 302 into a format that can be utilised by the second and third simulation components 304-2, 304-3. In this example, upon receipt of the "run1( . . . )” function, the first simulation component 304-1 separates and/or processes the data that is stored in the first data structure DS-A and places it in second and third data structures DS-B, DS-C.”), and the unified storage file being configured for unified storage of input data and output data of modules in the simulator ([0065] “Although the memory 314 is shown in FIG. 4 as a single unit, it is appreciated that the memory 314 may comprise a plurality of different memory modules. The memory modules may be configured depending on the type of data being stored thereon. For example, the library of configurable components may be stored on a read-only memory module as these components are only required to be read, and not written, by the update apparatus. The shared memory for storing the data structures however may comprise one or more read-write memory modules.”);
writing a second piece of data into the unified storage file, the second piece of data being generated based on processing on the first piece of data by the first module ([0088] “processes the data that is stored in the first data structure DS-A and places it in second and third data structures DS-B, DS-C.””);
reading the second piece of data for a second module in the simulator from the unified storage file, the second module being configured for simulating a second function ([0088] “The third simulation component 304-3 is a secondary simulation component that provides additional functionality and data manipulation to enhance the functionality of the primary simulation component(s), which is, in this example, the second simulation component 304-2. Following receipt of the "run1( . . . )" function, the third simulation component 304-3 processes the data stored in the third data structure DS-C and places it in a fourth data structure DS-D.” Examiner notes that the third simulation component corresponds to a second module in the simulator.), and the second module being configured to run after the first module As described above, receipt of synchronisation pulse, "Trig1", causes the executive component 310 to cause the function group "run1( . . . )" to be executed sequentially in each of the data formatting and manipulating component 302-2, the first simulation component 304-1, the third simulation component 304-3, the second simulation component 304-2 and the target interface component 306” and [0088] “Following receipt of the "run1( . . . )" function, the third simulation component 304-3 processes”); and
writing a third piece of data into the unified storage file, the third piece of data being generated based on processing on the second piece of data by the second module ([0088] “processes the data stored in the third data structure DS-C and places it in a fourth data structure DS-D.”);
storing an execution sequence between a plurality of analog modules in the simulator in a control flow configuration file, the plurality of analog modules at least comprising the first analog module and the second analog module ([0019] “memory having stored  thereon a first software module, a plurality of other software modules, and a first stored  configuration, wherein the first software module, when executed by the processing means, is configured to read the first stored  configuration and to cause the processing means to load a combination of ones of the plurality of other software modules, the combination of ones of the plurality of other software modules and a first subset of the combination of ones of the plurality of other software modules being defined by the first stored configuration, the first subset of the combination being operable, when executed by the processing means, to transform data received at the first physical interface into a form that is compatible with the new subsystem and to output the transformed data to the new subsystem, via the second physical interface.” And [0027] “The first stored configuration defines which of the other software modules are configured to be responsive to the arrival of data at the first physical interface to send the signal indicative of the arrival of the data at the first physical interface to the first software module.” And [0029] “The first stored configuration may comprise an initialisation file”);
sequentially accessing the unified storage file based on the execution sequence stored in the control flow configuration file ([0051] “Dynamically load the required configurable components 302, 304, 306, 308 from the dynamically loadable library based on the initialisation file.” And [006] “At start-up of the update apparatus 206, the executive component 310 reads its executive initialisation file 400 and holds pertinent information therefrom within memory 314. The initialisation file identifies the configurable components 302, 304, 306, 308 which are to be loaded. The executive component 310 thus causes the configurable components 302, 304, 306, 308 identified by the initialisation file to be loaded.” And [0076] “The third, fourth and subsequent parameters define in which configurable components the function group, as defined by the second parameter, should be executed and the sequential order in which they should be executed. Thus, "Trig1" defines that, in response to receiving notification from the physical host interface component 302-1 that data has arrived, the executive component should cause the function group "run1( . . . )" to be executed sequentially in each of the data formatting and manipulating component 302-2, the first simulation component 304-1, the third simulation component 304-2, the second simulation component 304-2, the target interface component 306 and then finally in the control panel component 308.” And [0084] “As described above, receipt of synchronisation pulse, "Trig1", causes the executive component 310 to cause the function group "run1( . . . )" to be executed sequentially in each of the data formatting and manipulating component 302-2, the first simulation component 304-1, the third simulation component 304-3, the second simulation component 304-2 and the target interface component 306.”);

Reeves does not appear to explicitly disclose a first analog module, the first analog module being configured for simulating a first function of a chip; a second analog module, the second analog module being configured for simulating a second function of the chip; modifying the execution sequence; and sequentially executing based on the modified sequence of  analog modules
However, Hartong teaches a first analog module, the first analog module being configured for simulating a first function of a chip; a second analog module, the second analog module being configured for simulating a second function of the chip (col. 5 “FIG. 4 shows a schematic-like representation of a circuit 400 constructed from building blocks for which some coverage terms have been defined, according to an embodiment. A graphical user interface may provide a circuit designer with access to a library of pre-defined building blocks that the user may interconnect, as mentioned above. Behavioral model pins may be created from the original schematic interconnection points” And “Exemplary input signals 402, 404, and 406 may be processed by interconnected behavioral building blocks 408, 410, 412, 414, and 416 to produce an output 418behavioral building blocks 408, 410, 412, 414, and 416 to produce an output 418.” Examiner notes a building block corresponds to an analog module configured for simulating a function of a chip. Also see col. 6 “The building blocks define the transformation function between inputs and outputs. This transformation function, whether represented as transistors, behavioral model code, or interconnected building blocks is, or should be, consistent between all abstractions/views”);
A graphical user interface may provide a circuit designer with access to a library of pre-defined building blocks that the user may interconnect, as mentioned above. Behavioral model pins may be created from the original schematic interconnection points.” And “The interface enables a user to place, wire, configure, and calibrate the building blocks using a standard circuit schematic. Each schematic may be re-used, shared, reconfigured, and easily maintained or archived. The schematic provides an easily understandable graphical representation of the circuit design's functionality” and col. 7 “In 810, a circuit designer may manually modify circuit stimuli and/or the circuit design and repeat the process described above to increase coverage. Similarly, circuit stimuli and/or the circuit design may be modified automatically to increase coverage”).

Reeves and Hartong are analogous art because they are from the same field of endeavor of simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation modules disclosed by Reeves with the analog modules for simulating a function of a chip disclosed by Hartong and modifying the simulation method of Reeves with the modifying the sequence or execution as disclosed by Hartong
 One of ordinary skill in the art would have been motivated to make this modification in order to easily perform verification tasks for mixed-signal circuit designs (Hartong col. 1) and to increase coverage (Hartong col. 7).

However, Feuer teaches respective identifiers of the plurality of modules ([0049] “In embodiments, each encapsulating simulation component ESC.sub.i, ESC.sub.j, ESC.sub.k may conveniently be provided with a unique marker, e.g. an ID number or another identifier type, in order to define the given instance of each simulation component ESC.sub.i, ESC.sub.j, ESC.sub.k in the simulation system SIM.”).
Reeves, Hartong and Feuer are analogous art because they are from the same field of endeavor of simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Reeves in combination with Hartong with the module reference IDs as disclosed by Feuer.
 One of ordinary skill in the art would have been motivated to make this modification in order to improve and optimize production (Feuer [0004]) and to define the given instance of each simulation component (Feuer [0049).

Regarding claim 5, the references teach the method according to claim 1. Reeves does not appear to explicitly teach wherein the modifying the execution sequence in the control flow configuration file comprises: modifying, in response to reconfiguring one or more analog modules in the simulator, the execution sequence in the control flow configuration file, the reconfiguring one or more analog modules comprising at least one of adding, deleting, or rearranging the one or more analog modules.
A graphical user interface may provide a circuit designer with access to a library of pre-defined building blocks that the user may interconnect, as mentioned above. Behavioral model pins may be created from the original schematic interconnection points.” And “The interface enables a user to place, wire, configure, and calibrate the building blocks using a standard circuit schematic. Each schematic may be re-used, shared, reconfigured, and easily maintained or archived. The schematic provides an easily understandable graphical representation of the circuit design's functionality”)

Regarding claim 6, the references teach the method according to claim 1. Reeves further teaches configuring a permission of each module in the simulator to read data from and write data into the unified storage file in the control flow configuration file ([0048] “The configurable components 302, 304, 306, 308 of the update apparatus 206 (i.e. the host interface component 302, the simulation components 304, the target interface component 306, and the control panel component 308) may be extensively configured.” And [0065] “Although the memory 314 is shown in FIG. 4 as a single unit, it is appreciated that the memory 314 may comprise a plurality of different memory modules. The memory modules may be configured depending on the type of data being stored thereon. For example, the library of configurable components may be stored on a read-only memory module as these components are only required to be read, and not written, by the update apparatus. The shared memory for storing the data structures however may comprise one or more read-write memory modules.”).

Regarding claim 8, the references teach the method according to claim 1. Reeves further teaches reading the third piece of data for a third module in the simulator from the unified storage file, the third module being configured for simulating a third function; and writing a fourth piece of data into the unified storage file, the fourth piece of data being generated based on processing on the third piece of data by the third module ([0090] “The second simulation component 304-2 is a primary simulation component that performs the core functionality required by the VIG subsystem 204 being added to the existing computer environment. The second simulation component 304-2, following receipt of the "run1( . . . )" function, reads data from the second and fourth data structures DS-B, DS-D. The second simulation component is configured to process the data and place it in a fifth data structure DS-E.”).

Regarding claim 9, the references teach an apparatus for implementing a simulator, comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Reeves [0019] “apparatus for integrating a new subsystem with an existing computing architecture is provided, the apparatus comprising a first physical interface for receiving data from the existing computing apparatus, a second physical interface for outputting data to the new subsystem, a processing means, and memory having stored thereon a first software module, a plurality of other software modules, and a first stored configuration, wherein the first software module, when executed by the processing means, is configured to read the first stored configuration and to cause the processing means to load a combination of ones of the plurality of other software modules, the combination of ones of the plurality of other software modules and a first subset of the combination of ones of the plurality of other software modules being defined by the first stored configuration, the first subset of the combination being operable, when executed by the processing means, to transform data received at the first physical interface into a form that is compatible with the new subsystem and to output the transformed data to the new subsystem, via the second physical interface.” And [0020] “The processing means may comprise one or more processors and/or microprocessors. The processing means may also or alternatively comprise one or more application specific integrated circuits.” And [0021] “The memory means may comprise one or more memory modules, the one or more memory modules being, for example, any combination of RAM, ROM, flash memory, EEPROM etc.”), the operations comprising: reading a first piece of data of a first analog module for the simulator from a unified storage file, the first analog module being configured for simulating a first function of a chip, and the unified storage file being configured for unified storage of input data and output data of the analog module in the simulator; writing a second piece of data into the unified storage file, the second piece of data being generated based on processing on the first piece of data by the first analog module; reading the second piece of data for a second analog module in the simulator from the unified storage file, the second analog module being configured for simulating a second function of the chip, and the second analog module being configured to run after the first analog module; and writing a third piece of data into the unified storage file, the third piece of data being generated based on processing on the second piece of data by the second analog module; storing an execution sequence between a plurality of analog modules in see rejection claim 1).

Regarding claim 13, the references teach the apparatus according to claim 9, wherein the modifying the execution sequence in the control flow configuration file comprises: modifying, in response to reconfiguring one or more analog modules in the simulator, the execution sequence in the control flow configuration file, the reconfiguring one or more analog modules comprising at least one of adding, deleting, or rearranging the one or more analog modules (see rejection claim 5).

Regarding claim 14, the references teach the apparatus according to claim 9, wherein the operations further comprise: configuring a permission of each analog module in the simulator to read data from and write data into the unified storage file in the control flow configuration file (see rejection claim 6).

Regarding claim 16, the references teach the apparatus according to claim 9, operations further comprise: reading the third piece of data for a third analog module in the simulator from see rejection claim 8).

Regarding claim 17, the references teach a non-transitory computer readable storage medium, storing a computer program thereon, wherein the program, when executed by a processor, causes the processor to perform operations (Reeves [0031]), the operations comprising: reading a first piece of data for a first analog module of the simulator from a unified storage file, the first analog module being configured for simulating a first function of a chip, and the unified storage file being configured for unified storage of input data and output data of analog modules in the simulator; writing a second piece of data into the unified storage file, the second piece of data being generated based on processing on the first piece of data by the first analog module; reading the second piece of data for a second analog module in the simulator from the unified storage file, the second analog module being configured for simulating a second function of the chip, and the second analog module being configured to run after the first analog module; writing a third piece of data into the unified storage file, the third piece of data being generated based on processing on the second piece of data by the second analog module; storing an execution sequence between a plurality of analog modules in the simulator in a control flow configuration file, the plurality of analog modules at least comprising the first analog module and the second analog module, wherein the execution sequence comprises a sequence of respective identifiers of the plurality of analog modules; sequentially accessing the unified storage file based on the execution sequence stored in the control flow configuration file; modifying the see rejection claim 1).

Regarding claim 18, the references teach the method of claim 1. Reeves further teaches sequence is a sequence corresponding to the order in which the plurality of analog modules should be executed ([0076] “The third, fourth and subsequent parameters define in which configurable components the function group, as defined by the second parameter, should be executed and the sequential order in which they should be executed. Thus, "Trig1" defines that, in response to receiving notification from the physical host interface component 302-1 that data has arrived, the executive component should cause the function group "run1( . . . )" to be executed sequentially in each of the data formatting and manipulating component 302-2, the first simulation component 304-1, the third simulation component 304-2, the second simulation component 304-2, the target interface component 306 and then finally in the control panel component 308.”).
Reeves in combination with Hartong does not appear to explicitly teach wherein the sequence of respective identifiers of the plurality of analog modules are a sequence of digital numbers
However, Feuer further teaches the sequence of respective identifiers of the plurality of analog modules are a sequence of digital numbers ([0049] “In embodiments, each encapsulating simulation component ESC.sub.i, ESC.sub.j, ESC.sub.k may conveniently be provided with a unique marker, e.g. an ID number or another identifier type, in order to define the given instance of each simulation component ESC.sub.i, ESC.sub.j, ESC.sub.k in the simulation system SIM.”).

Regarding claim 19, the references teach the method of claim 1. Reeves does not appear explicitly teaches to modifying a sequence of modules.
However Hartong teaches modifying a sequence comprises modifying the order of modules (col. 5 “A graphical user interface may provide a circuit designer with access to a library of pre-defined building blocks that the user may interconnect, as mentioned above. Behavioral model pins may be created from the original schematic interconnection points.” And “The interface enables a user to place, wire, configure, and calibrate the building blocks using a standard circuit schematic. Each schematic may be re-used, shared, reconfigured, and easily maintained or archived. The schematic provides an easily understandable graphical representation of the circuit design's functionality” and col. 7 “In 810, a circuit designer may manually modify circuit stimuli and/or the circuit design and repeat the process described above to increase coverage. Similarly, circuit stimuli and/or the circuit design may be modified automatically to increase coverage” Also see Fig. 4.).
Reeves in combination with Hartong does not appear to explicitly teach respective identifiers comprising a first identifier and a second identifier.
However, Feuer further teaches respective identifiers comprising a first identifier and a second identifier ([0049] “In embodiments, each encapsulating simulation component ESC.sub.i, ESC.sub.j, ESC.sub.k may conveniently be provided with a unique marker, e.g. an ID number or another identifier type, in order to define the given instance of each simulation component ESC.sub.i, ESC.sub.j, ESC.sub.k in the simulation system SIM.”).


Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being obvious over Reeves in view of Hartong and Feuer  and in further view of Ren et al. (US 20200302289 A1), hereinafter Ren.
Regarding claim 2, Reeves in combination with Hartong and Feuer teaches the method of claim 1. Reeves does not appear to explicitly teach validating design feasibility of the chip using the simulator.
However, Hartong further teaches validating design feasibility of the chip using the simulator (col. 1 “Verification is an important step in the process of designing and creating an electronic product. Verification helps ensure that the electronic design will work for its intended purpose, and is usually performed at several stages of the electronic design process. Circuit designers and verification engineers use different methods and analysis tools to verify circuit designs, including simulation. Simulation verifies a design by monitoring computed behaviors of the design with respect to test stimuli.” And col. 3 “Embodiments may simulate the behavioral circuit, and determine and tangibly output coverage-related information. Manual and automatic stimulus modification may maximize coverage for improved behavioral circuit verification. Greatly reduced and better focused design and simulation efforts may result.” And col. 3 “Similar coverage terms may be defined for a demultiplexer circuit (not shown), as it also has a particular set of possible states and each state needs to be covered in order to validate the final model/design.”)

However, Ren teaches wherein the chip is an artificial intelligence (AI) chip for executing an accelerated computing task ([0018] “Examples of "AI chip" include hardware- or software-based device that is capable of performing functions of an AI logic circuit. An AI chip may be a physical IC. For example, a physical AI chip may include a CNN, which may contain weights and/or parameters. The AI chip may also be a virtual chip, i.e., software-based. For example, a virtual AI chip may include one or more processor simulators to implement functions of a desired AI logic circuit.” And [0019] “Examples of "AI model" include data containing one or more parameters that, when loaded inside an AI chip, are used for executing the AI chip. For example, an AI model for a given CNN may include the weights, biases, and other parameters for one or more convolutional layers of the CNN. Here, the weights and parameters of an AI model are interchangeable.”), and each of the first module and the second module includes at least one of: a data collating module, a matrix computing module, an activation computing module, or a direct memory access (DMA) module ([0016] “An example of "artificial intelligence logic circuit" and "AI logic circuit" includes a logic circuit that is configured to execute certain AI functions such as a neural network in AI or machine learning tasks. An AI logic circuit can be a processor. An AI logic circuit can also be a logic circuit that is controlled by an external processor and executes certain AI functions.” And [0020] “In some examples, an AI model may include a convolutional neural network (CNN) that is trained to perform AI tasks, e.g., voice or image recognition tasks. A CNN may include multiple convolutional layers, each of which may include multiple parameters, such as weights and/or other parameters. In such case, an AI model may include parameters of the CNN model. In some examples, a CNN model may include weights, such as a mask and a scalar for a given layer of the CNN model.” And [0021] “In a non-limiting example, in a CNN model, a computation in a given layer in the CNN may be expressed by Y=W*X+b, where Xis input data, Y is output data, W is a kernel, and b is a bias; all variables are relative to the given layer. Both the input data and the output data may have a number of channels. Operation "*" is a convolution. Kernel W may include weights. For example, a kernel may include 9 cells in a 3.times.3 mask, where each cell may have a binary value, such as "I" and "-1." In such case, a kernel may be expressed by multiple binary values in the 3.times.3 mask multiplied by a scalar.”).
Reeves, Hartong, Feuer and Ren are analogous art because they are from the same field of endeavor of simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of one known element (the chip and chip functions disclosed by Reeves in combination with Hartong and Feuer) for another (the AI chip and AI functions disclosed by Ren) in order to obtain predictable results of a validation method for AI chip designs.

Regarding claim 10, the references teach the apparatus according to claim 9, wherein the chip is an artificial intelligence (AI) chip for executing an accelerated computing task, and wherein each of the first analog module and the second analog module comprises at least one of: see rejection claim 2).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being obvious over Reeves in view of Hartong and Feuer and in further view of Tatsuoka et al. (US 20070271080 A1), hereinafter Tatsuoka.
Regarding claim 7, Reeves in combination with Hartong and Feuer teaches teach the method according to claim 1. Reeves further teaches wherein the writing a second piece of data into the unified storage file comprises: transferring the second piece of data from the first analog module to the unified storage file, rather than directly sending the second piece of data from the first analog module to the second analog module (Fig. 5 and [0088] “upon receipt of the "run1( . . . )” function, the first simulation component 304-1 separates and/or processes the data that is stored in the first data structure DS-A and places it in second and third data structures DS-B, DS-C.”);.
Reeves in combination with Hartong and Feuer does not appear to explicitly disclose recording type, position and size of the data in the unified storage file.
However, Tatsuoka teaches type, position and size of the of data  ([0094] “Here, the HW-IF 27 performs a read/write access to a register or memory by using a math function called "v_reg_read/write", and by using an address, a size and a data type for example”).
Reeves, Hartong, Feuer and Tatsuoka are analogous art because they are from the same field of endeavor of simulation.  

 One of ordinary skill in the art would have been motivated to make this modification in order to access the stored data (Tatsuoka [0094]).

	Regarding claim 15, the references teach the apparatus according to claim 9, wherein the writing a second piece of data into the unified storage file comprises: transferring the second piece of data from the first analog module to the unified storage file, rather than directly sending the second piece of data from the first analog module to the second analog module; and recording type, position and size of the second piece of data in the unified storage file (see rejection claim 7).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003020072 teaches a distributed simulation method where sub-models communicate through a buffer [0036].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        /BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147